Citation Nr: 1809306	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.   14-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of corneal abrasion of the right, currently rated as non-compensable.  

2.  Entitlement to an increased rating for service-connected left lower radiculopathy with numbness of the left thigh, with a compensable rating prior to September 3, 2011 and an excess of 10 percent from September 3, 2011 and thereafter.

3.  Entitlement to service connection for gastrointestinal symptoms, chronic fatigue, and joint pain, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Vetearn 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1979 and from September 1979 to July 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record. 

The issues of entitlement to an increased rating for service-connected left lower radiculopathy with numbness of the left thigh, with a compensable rating prior to September 3, 2011 and an excess of 10 percent from September 3, 2011 and thereafter, and entitlement service connection for gastrointestinal symptoms, chronic fatigue, and joint pain, to include as due to an undiagnosed illness are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

During the July 2017 hearing before the Board, the Veteran's representative testified that the Veteran wished to withdraw his claim of entitlement to an increased rating for residuals of corneal abrasion of the right, currently rated as non-compensable. 


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased evaluation for residuals of corneal abrasion of the right, currently rated as non-compensable have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

During the July 2017 hearing before the Board, the Veteran's representative testified that the Veteran wished to withdraw his claim to entitlement to an increased evaluation for residuals of corneal abrasion of the right, currently rated as non-compensable.  This communication from the Veteran's representative shows a clear desire on the Veteran's part to withdraw this issue from his appeal. 

As the Veteran has withdrawn the appeal as to the claim of entitlement to an increased rating for residuals of corneal abrasion of the right, currently rated as non-compensable, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal as to the claim of entitlement to an increased rating for residuals of corneal abrasion of the right, currently rated as non-compensable is dismissed. 


REMAND

At the outset, the Board notes that a review of the electronic claims file, both on VBMS and Virtual VA, shows that the file is incomplete.  The electronic claims file does not contain a majority of the records that were identified in the October 2007 rating decision, May 2008 rating decision, September 2008 rating decision, July 2010 rating decision, or May 2014 rating decision.  Notably, the report from the Command history for USS Leyte Gulf CG 55 or reports from any VA examinations have not been associated with the Veteran's electronic file.  Additionally, the application for service connection, the Veterans Claims Assistance Act letter, the Veteran's notice of disagreement, service treatment records, military personnel records, and the statement of the case are not of record.  On remand, all outstanding portions of the Veteran's file should be requested and associated with the electronic claims file.

Left Lower Radiculopathy 

In July 2017, the Veteran testified he had numbness in his back that went down to his left thigh to his mid-calf and shin.  The Veteran stated that when he would walk his foot would drop and this happened very day.  He testified that he missed about four or five days in a six-month period of work due to his condition.  The Veteran indicated that the current rating does not address the current severity of his condition.  In light of the forgoing, the Board finds that a remand is required to obtain a current VA examination.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  38 U.S.C. § 5103A (d)(2012); 38 C.F.R. § 3.159(c)(4) (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Gastrointestinal Symptoms, Chronic Fatigue, and Joint Pain

The Veteran served in the Gulf War and he asserts that he suffers from a strange illness that affects his entire body at different points.  

In July 2017, the Veteran testified that he suffers from chronic gastrointestinal symptoms associated with chronic fatigue and chronic joint pain of unknown etiology or diagnosis.  He stated that he used the restroom approximately six to seven times a day and he was always tired.  He stated that his knee, back and his shoulders caused him much pain.  He testified that he had these particular problems for probably 15 years or longer.  He reported that these symptoms started about a year or so after Desert Storm.

The Veteran testified that he would go on the flight deck in the morning before flights and he could not see his hand because of the soot from fires.  He sometimes would have to shower and change clothes because of the soot from the fires.  The Veteran stated that he inhaled the petroleum fumes and other things of that nature.  The Veteran stated that his MOS was a cook.  He felt that he has not been right since the Persian Gulf.  

Under 38 U.S.C. § 1117 (a)(1) , compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C. § 1117 (g); 38 C.F.R. §3.317 (b).  The chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317 (a)(1)(ii).  Effective December 29, 2011 VA extended the presumptive period in 38 C.F.R. Â§ 3.317 (a)(1)(i) through December 31, 2016.  See 76 Fed. Reg. 81,834, 81,836 (2012).  On remand, the Board finds the Veteran should be afforded a VA Gulf War Protocol examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents since the filing of the service connection claim have been associated with the Veteran's electronic claims file.  The Veteran's military personnel and service treatment records should also be obtained.  (None of the Veteran's VA treatment records, lay statements, notice of disagreement, VA form 9, VA examination reports, or majority of evidence records that was identified in the October 2007 rating decision, May 2008 rating decision, September 2008 rating decision, July 2010 rating decision, or May 2014 rating decision is of record).

2.  Following receipt of the foregoing records, afford the Veteran the appropriate VA examination to determine the current severity of his left lower extremity radiculopathy.

3.  Following receipt of the foregoing records, schedule a VA compensation examination to address the Veteran's allegation of undiagnosed illness stemming from his service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  All necessary testing and evaluation should be performed. 

In particular, the examiner must specify whether the Veteran's complaints of fatigue, gastrointestinal complaints, and joint and back pain are indicative of undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  Alternatively, s/he should specifically indicate whether these symptoms, instead, are attributable to known clinical diagnoses.  

If diagnoses are made, the examiner should determine whether any of the disabilities were incurred in or aggravated by service. 

If no diagnosis is made accounting for these symptoms, the examiner therefore must reconcile such conclusion with the evidence of record detailing the Veteran's complaints.  Therefore, the examiner should indicate whether the Veteran meets the criteria for a functional gastrointestinal disorder diagnosis owing to his Persian Gulf War service.

If the Veteran's chronic fatigue, gastrointestinal issues, and back and joint pain cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

4.  Thereafter, readjudicate the issues on appeal.  If any of the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


